Name: Commission Regulation (EEC) No 2077/77 of 19 September 1977 amending Regulation (EEC) No 2054/76 on the sale for export to third countries of skimmed-milk powder held by intervention agencies and intended for use as feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 243/ 14 Official Journal of the European Communities 22. 9 . 77 COMMISSION REGULATION (EEC) No 2077/77 of 19 September 1977 amending Regulation (EEC) No 2054/76 on the sale for export to third countries of skimmed-milk powder held by intervention agencies and intended for use as feed Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2054/76 the expression 'taken into storage before 1 January 1975' is replaced by the expression 'having been stored on the date of taking over for at least 16 months'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 559/76 (2 ), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 2054/76 of 19 August 1976 on the sale for export to third coun ­ tries of skimmed-milk powder held by intervention agencies and intended for use as feed (3), as last amended by Regulation (EEC) No 1 724/77 (4), provides for the sale of skimmed-milk powder which had entered into store before 1 January 1975 ; whereas to make this measure more effective in the current world market situation it is necessary to make avail ­ able to possible exporters skimmed-milk powder which has been stored for at least 16 months on the take-over date ; Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall not apply to quantities of skimmed-milk powder for which contracts of purchase have been concluded with the intervention agency before that date. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 September 1977 . For the Commission Finn GUNDELACH Vice-President ( i ) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (*) OJ No L 67, 15 . 3 . 1976, p. 9 . (J ) OJ No L 228, 20 . 8 . 1976, p. 17 . (*) OJ No L 189, 29 . 7 . 1977, p . 41 .